Case 1:20-cv-03707-JPO Document 43 Filed 07/20/21 Page 1 of 4
Case 1:20-cv-03707-JPO Document 43 Filed 07/20/21 Page 2 of 4
           Case 1:20-cv-03707-JPO Document 43 Filed 07/20/21 Page 3 of 4




      b.      Counsel for the parties have discussed the use of the following alternate dispute
              resolution mechanisms for use in this case: (i) a settlement conference before a
              Magistrate Judge; (ii) participation in the District's Mediation Program; and/or
              (iii) retention of a privately retained mediator. Counsel for the parties propose the
              following alternate dispute resolution mechanism for this case:




      c.      Counsel for the parties recommend that the alternate dispute resolution
              mechanism designated in paragraph 1 O(b) be employed at the following point in
              the case (e.g., within the next sixty days; after the deposition of plaintiff is
              completed (specify date); after the close of fact discovery):




      d.      The use of any alternative dispute resolution mechanism does not stay or modify
              any date in this Order.

11.   Unless otherwise ordered by the Court, any summary judgment motion shall be filed
      within fourteen (14) days of the close of all discovery. The parties shall submit a Joint
      Pretrial Order prepared in accordance with Fed. R. Civ. P. 26(a)(3) and the Court's
      Individual Practices within thirty (30) days of a decision on such motion. If no motion
      for summary judgment is filed, the parties shall file the Joint Pretrial Order within
      thirty (30) days of the close of discovery. Any motions in limine shall be filed on or
      before the date on which the Joint Pret:tial Order is due. If this action is to be tried
      before a jury, proposed voir dire, jury instructions, and verdict form shall also be filed
      on or before the Joint Pretrial Order due date. Counsel are required to meet and confer
      on a joint submission of proposed jury instructions and verdict form, noting any points
      of disagreement in the joint submission. Jury instructions may not be submitted after
      the Joint Pretrial Order due date, unless they meet the standard of Fed. R. Civ. P. 5 l(a)
      (2)(A). If this action is to be tried to the Court, proposed findings of fact and
      conclusions of law should be submitted on or before the Joint Pretrial Order due date.

12.   The parties shall be ready for trial on 1117122                  . [Absent exceptional
      circumstances, a date within two weeks following the Final Pretrial Order due date.]

13.   This case [is _x__ / is not ___, to be tried to a jury.

14.   Counsel for the parties have conferred and their present best estimate of the length of trial
      is 3-4 days



                                                3
          Case 1:20-cv-03707-JPO Document 43 Filed 07/20/21 Page 4 of 4




  The initial conference scheduled for July 21, 2021, is adjourned sine die.
  The Court approves and adopts the parties' proposed schedule. The parties are directed to begin
discovery promptly.
  The parties shall file a joint status letter by November 24, 2021, (1) confirming that discovery has been
completed, (2) addressing whether the parties wish to be referred to the magistrate judge or the
mediation program for settlement, and (3) proposing trial dates in 2022, with an indication of whether
any party requests a jury trial and the anticipated number of days for trial.




          July 20, 2021
